ON MOTIONS FOR REHEARING
Both parties have filed motions for rehearing in this proceeding. We remain convinced that our original disposition of the case was correct. Accordingly, we overrule both motions.
However, in doing so, we must point out that nothing in our original opinion should be construed as holding that the evidence which appellee contended entitled him to the fourth special issue or an instruction of like nature, met the criteria for such an instruction set out in Penry v. Lynaugh, 492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989). In the disposition which we made of the case, consideration of that question was not necessary. Accordingly, nothing in our original opinion should be interpreted as expressing an opinion on that issue.